 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8
      GEORGIA DEFILIPPO, et al.,                                  Case No. 1:18-CV-00496-AWI-EPG
 9
                      Plaintiffs,                                 ORDER RE: STIPULATION TO
10                                                                EXTEND STAY OF CIVIL ACTION
      vs.                                                         PENDING RESOLUTION OF
11                                                                CRIMINAL PROCEEDINGS
      COUNTY OF STANISLAUS, et al.,
12                                                                (ECF No. 24)
              Defendants.
13
             Pursuant to the parties’ stipulation (ECF No. 24), and a finding of good cause, IT IS
14
     ORDERD:
15
             1. The present action is stayed for an additional ninety (90) days.
16
             2. The hearing on defendants City of Turlock, Timothy Redd, and Frank Navarro’s
17
     Motion to Dismiss, presently set for January 28, 2019, at 1:30 p.m., before District Judge
18
     Anthony W. Ishii is vacated and reset to April 29, 2019, at 1:30 p.m.
19
             3. The deadline for Defendants to file a responsive pleading to Plaintiffs’ complaint is set
20
     for sixty (60) days after the stay is lifted.
21
             4. The initial mandatory scheduling conference in Courtroom 10 before Magistrate Erica
22
     P. Grosjean will be set as soon as practicable after the parties notify the court that the criminal
23
     proceedings have been resolved.
24
     IT IS SO ORDERED.
25

26       Dated:     January 2, 2019                                    /s/
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                             1
                                             Order re Stipulation to Extend Stay
